Order filed June 4, 2015




                                     In The

                    Fourteenth Court of Appeals
                                 ____________

                             NO. 14-15-00451-CV
                                 ____________

    RICHARD LEE HELMS AND CLYTEL RENEE HELMS AND ALL
                    OCCUPANTS, Appellants

                                       V.

              US BANK NATIONAL ASSOCIATION, Appellee


            On Appeal from the County Civil Court at Law No. 2
                          Harris County, Texas
                     Trial Court Cause No. 1060471

                                  ORDER

      This is an appeal from a judgment signed April 13, 2015. The notice of
appeal was due May 13, 2015. See Tex. R. App. P. 26.1. Appellants, however, filed
their notice of appeal on May 22, 2015, a date within 15 days of the due date for
the notice of appeal. A motion for extension of time is necessarily implied when
the perfecting instrument is filed within 15 days of its due date. Verburgt v.
Dorner, 959 S.W.2d 615, 617 (Tex. 1997). Appellants did not file a motion to
extend time to file the notice of appeal. While an extension may be implied,
appellants are still obligated to come forward with a reasonable explanation to
support the late filing. See Miller v. Greenpark Surgery Center Assocs., Ltd., 974
S.W.2d 805, 808 (Tex. App.—Houston [14th Dist.] 1998, no pet.).
      Accordingly, we ORDER appellants to file a proper motion to extend time
to file the notice of appeal on or before June 15, 2015. See Tex. R. App. P.
26.3;10.5(b). If appellants do not comply with this order, we will dismiss the
appeal. See Tex. R. App. P. 42.3.



                                            PER CURIAM